NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 19-3808
                                       __________

                          JEROME JUNIOR WASHINGTON,
                                          Appellant

                                             v.

                 SUPERINTENDENT GILMORE; PA-C HAMMER;
                   CHCA STEPHANIE WOOD, BSN MBA, CCHP;
             CHCA NICHOLSON; DIRECTOR MS. SMITH, are all being
              sued in his or her individual capacities and official capacities
                   under the United States declared penalty of perjury
                      ____________________________________

                     On Appeal from the United States District Court
                        for the Western District of Pennsylvania
                         (D.C. Civil Action No. 2-18-cv-01558)
                      Magistrate Judge: Honorable Lisa P. Lenihan
                      ____________________________________

                   Submitted Pursuant to Third Circuit LAR 34.1(a)
                                  October 9, 2020
                Before: KRAUSE, MATEY, and ROTH, Circuit Judges

                            (Opinion filed: February 3, 2021)
                                     ___________

                                       OPINION *
                                      ___________

PER CURIAM



*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
         Appellant Jerome Washington, an inmate at SCI Greene, filed a civil rights

complaint grounded in the defendants’ failure to provide adequate medical care. 1 He

alleged that he first saw Defendant Smyth,2 a doctor at the prison, in his cell for a sick

call, during which Smyth informed him that he would not need stronger medication for

his arthritis because anti-inflammatory steroid injections would ease his pain.

Washington complained that he had not received the injections and Smyth explained that

the doctor who was supposed to administer the injections forgot and was now on vacation

so she would have to get another doctor to do it. See Compl. at 4.

         A week later, Smyth again appeared at Washington’s cell for a sick call. Smyth

again explained that arthritis was a chronic condition that could be managed with steroid

injections and anti-inflammatory medication to help with the pain and said that she would

not prescribe a stronger painkiller. Washington said that he still had not received the

injections, but Smyth said that the doctor who had been tasked with administering the

injections had quit and that the new doctor would be starting the following week.

Washington requested an x-ray for his elbows, but Smyth informed Washington that x-

rays were not necessary. Washington then complained of rectal bleeding when he used

the bathroom and explained that he had previously undergone two surgeries to remove



1
 Because we write primarily for the benefit of the parties, we will recite only the facts
necessary for the discussion.
2
    In his complaint, Washington incorrectly referred to Smyth as “Smith.”

                                              2
hemorrhoids, the last being on March 23, 2013. Smyth told Plaintiff that she would

follow up on his complaints. See Compl. at 4–5.

       About two months later, Defendant Hammer, a physician’s assistant at the prison,

saw Washington for a sick call. Hammer acquiesced to Washington’s requests that he

undergo stool sampling. Washington again complained of his “chronic injuries” and said

he wanted an explanation for why he was not receiving the specific treatment and

medications that he requested. Hammer explained that Washington’s condition had not

changed since his last sick call, and when Washington continued to protest about his

hemorrhoids, Hammer told him that he could come to the medical ward for a rectal exam

if he wished. Hammer also explained that stronger medication was not necessary for

arthritis. 3 See Compl. at 7–8.

       The District Court 4 granted Hammer’s and Smyth’s motion to dismiss and

dismissed the other defendants pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii). It reasoned that

Washington only complained of a “serious medical need” regarding his arthritis and

hemorrhoids and determined that Hammer and Smyth were attentive to his needs around




3
  Washington also included allegations against Smyth and Hammer relating to glaucoma
and cataracts in both of his eyes, as well as a tear under both of his pupils. Because
Washington has not challenged the District Court’s determination that hemorrhoids and
arthritis were the only “serious medical needs” alleged, we will focus on the allegations
relating to those injuries only.
4
 The judgment was issued by the Magistrate Judge, proceeding with the parties’ consent
pursuant to 28 U.S.C. § 636(c)(1).
                                          3
those issues. The court concluded that the other defendants were merely corrections

officials who were not personally involved in the alleged wrongs. Washington appealed.

       We have jurisdiction under 28 U.S.C. § 1291 and exercise plenary review over the

grant of a motion to dismiss pursuant to Rule 12(b)(6). See Newark Cab Ass’n v. City of

Newark, 901 F.3d 146, 151 (3d Cir. 2018). To survive a motion to dismiss, a complaint

“must contain sufficient factual matter, accepted as true, to state a claim to relief that is

plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). We accept all factual

allegations in the complaint as true and construe those facts in the light most favorable to

the plaintiff. Fleisher v. Standard Ins. Co., 679 F.3d 116, 120 (3d Cir. 2012).

       To state a claim under the Eight Amendment, a plaintiff must allege that the

defendants were deliberately indifferent to a serious medical need. Gamble v. Estelle,

429 U.S. 97, 104 (1978). Deliberate indifference may be manifested by an intentional

refusal to provide care, delayed medical treatment for non-medical reasons, a denial of

prescribed medical treatment, or a denial of reasonable requests for treatment that results

in suffering or risk of injury. Durmer v. O’Carroll, 991 F.2d 64, 68 (3d Cir. 1993).

       Though the District Court dismissed the claims after reasoning that the medical

staff was “quite attentive to [Washington’s] medical needs,” we disagree. Washington

claimed that he first informed Hammer of the complications due to his hemorrhoids in

June, 2018, and that Hammer was aware that Washington potentially needed surgery.

Though Hammer informed Washington that he would review a stool sample to obtain

more information, Hammer allegedly never collected the sample, and offered Washington
                                               4
a rectal examination nearly two months after he was informed of the issue. Washington’s

later filings reveal that he was taken to an outside hospital almost a year after informing

Hammer of the issue because of the severity of the bleeding. Washington’s reasonable

requests for hemorrhoid treatment were allegedly deferred by Hammer for no good

medical reason during multiple sick calls as Washington’s condition deteriorated.

          Moreover, Washington pled enough facts to state a claim of deliberate indifference

with respect to the treatment of his arthritis. He alleged that Smyth told him that steroid

injections were prescribed to control his arthritis. Washington repeatedly asked to

receive the injections but was told at various points that he could not be treated because

another doctor was either on vacation, had forgotten, or had quit. At this point in the

litigation, accepting the factual matter in the complaint as true, such allegations amount

to “delayed medical treatment for non-medical reasons” or “the denial of reasonable

requests for treatment that resulted in suffering.” See Durmer, 991 F.2d at 68.

          Accordingly, we will vacate the judgment to the extent that it dismissed the claims

against Hammer and Smyth and remand for further proceedings. We will otherwise

affirm.




                                               5